DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 09/12/2022. 

Response to Amendment
The amendment filed on 09/12/2022 is being entered. Claims 1-14, and 16-20 are pending. Claims 1, 17, and 19 are amended. The amendment overcomes the previous rejection under 35 U.S.C. 103. However, responsive to the amendment, a new rejection under 35 U.S.C. 103 is made after searching/considering the new limitations. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (U.S. Publication No. 2020/0005240 A1) hereinafter Ko in view of Yamamoto et al. (U.S. Publication No. 2018/0349825 A1) hereinafter Yamamoto in view of Frazzoli et al. (U.S. Publication No. 2019/0064801 A1) hereinafter Frazzoli in view of Grimm et al. (U.S. Publication No. 2018/0004211 A1) hereinafter Grimm.

Regarding claim 1, Ko discloses a system that routes vehicles, comprising: one or more processors; and one or more memories storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
a first route being for delivering a first payload from a first pick-up location to a first destination [see Paragraphs 0094-0096 - discusses a delivery route 310a for delivering orders from pick up locations to destinations], and the driver transfer location being between the first pick-up location and the first destination [see Paragraph 0094 and see Figure 18 below - discusses a relay (TL1), where the driver of vehicle 2 (V2) switches to vehicle (V1), the relay is between where the orders are being delivered and where they were picked up];

    PNG
    media_image1.png
    198
    455
    media_image1.png
    Greyscale

Figure 18 of Ko
instructing a first vehicle having a human driver to execute the first route [see Paragraph 0094 - discusses that a driver executes the first route (first route being up until the vehicle switch at TL1), and see Paragraph 0067 - discusses that the routes are determined by a vehicle route planning unit from a delivery planning device]; 
instructing the first vehicle to drop-off the human driver at the driver transfer location [see Paragraph 0067 - discusses that the vehicle route planning unit determines a relay place (where drivers transfer vehicles) between the areas (where picks ups and deliveries occur)] and to continue to deliver the first payload to the first destination [see Paragraphs 0094-0096 – discusses a first vehicle picks up orders and when the drivers switch vehicles, the first vehicle continues with its orders along the first route with the driver from the second vehicle]; 
a second route also comprising the driver transfer location [see Figure 18 below - depicts the second route comprising the driver transfer location]; and

    PNG
    media_image1.png
    198
    455
    media_image1.png
    Greyscale

Figure 18 of Ko

instructing the second vehicle to pick-up the human driver from the first vehicle at the driver transfer location [see Figure 18 above and se Paragraphs 0094-0096 – discusses that the vehicle route planning unit (see Paragraph 0067 - discusses that the routes are determined by a vehicle route planning unit from a delivery planning device) directs a second vehicle V2 to pick up the human the driver at relay (TL1) from the first vehicle V1] and to continue along the second route with the human driver operating the second vehicle manually [see Paragraphs 0094-0096 – discusses that the drivers switch vehicles and that the vehicles are manually operated along the routes]

However, Ko fails to disclose:
determining that a portion of a first route after a driver transfer location is suitable for autonomous driving;
instructing the first vehicle to continue along the first route autonomously;
determining that a portion of a second route after the driver transfer location is unsuitable for autonomous driving; 
instructing a second vehicle that is operating autonomously to execute the second route; and
instructing the second vehicle to navigate autonomously to pick-up the human driver from the first vehicle at the driver transfer location and to continue along the second route with the human driver operating the second vehicle manually.

Yamamoto discloses 
instructing a first vehicle to continue along a first route autonomously [see Figure 9 and see Paragraph 0083 - discusses a first vehicle 200A travelling along route (RA1 or RA) and transferring a user to another vehicle 200B and continuing along the route (RA1 or RA) after a transfer at P1 or P2 (see Paragraph 0045 - discusses the vehicle has an automated driving control unit, see Paragraph 0046 — discusses that the automated driving control unit determines a path that the vehicle travels in the future)];

    PNG
    media_image2.png
    403
    455
    media_image2.png
    Greyscale

Figure 9 of Yamamoto

instructing a second vehicle that is operating autonomously to execute a second route [see Paragraphs 0087-0088 - discusses that the operation managing unit 330 instructs the second vehicle to change the route to RB1 (for transfer), and see Paragraph 0045 - discusses the vehicle has an automated driving control unit]; and
Yamamoto suggests that by acquiring routes and using autonomous vehicles for the transfer (between vehicles) allows for a determination of the shortest distance for a transfer [see Paragraph 0008].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicles of Ko to autonomously operate and execute routes as taught by Yamamoto in order to reduce the distance for vehicle transfers [Yamamoto, see Paragraph 0008].

However, the combination of Ko and Yamamoto fails to disclose:
determining that a portion of a first route after a driver transfer location is suitable for autonomous driving;
determining that a portion of a second route after the driver transfer location is unsuitable for autonomous driving; and
instructing the second vehicle to navigate autonomously to pick-up the human driver from the first vehicle at the driver transfer location and to continue along the second route with the human driver operating the second vehicle manually.

Frazzoli discloses:
instructing a second vehicle to navigate autonomously to pick-up a human driver at a location and to continue along a route with a human driver operating the second vehicle manually [see Paragraphs 0164-0165 – discusses an autonomous vehicle driving to a location to pick up a user, the autonomous vehicle stops and converts to a manual mode of driving for the user].

Frazzoli suggests that when a vehicle operates with both manual and autonomous driving capabilities (mixed-mode), that it is more convenient for the user (driver) [see Paragraph 0162].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicles of Ko and Yamamoto to navigate autonomously to a pick-up location and convert to a manual mode for the driver, or have mixed mode capabilities as taught by Frazzoli in order to increase convenience for the user (driver)  [Frazzoli, see Paragraph 0162].

However, the combination of Ko, Yamamoto, and Frazzoli fails to disclose:
determining that a portion of a first route after a driver transfer location is suitable for autonomous driving; and
determining that a portion of a second route after the driver transfer location is unsuitable for autonomous driving.

Grimm discloses:
determining that a portion of a first route is suitable for autonomous driving [see Paragraph 0221 and 0217– discusses a route generation module 322 indicates that a segment (portion) of a route will have no interventions and is therefore suitable for autonomous driving]; and
determining that a portion of a second route is unsuitable for autonomous driving [see Paragraph 0221 and 0217- discusses another route segment (portion) that is not suitable for autonomous driving and therefore transfer control to the driver will occur (manual)].
Grimm suggests that route segments may become too complex for autonomous driving and that the passenger/driver will control the vehicle [see Paragraph 0042].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Ko and Yamamoto to include a route generation module as taught by Grimm in order to determine complexity of routes for vehicles [Grimm, see Paragraph 0042].

Regarding claim 2, Ko, Yamamoto, Frazzoli, and Grimm the invention with respect to claim 1. Grimm further discloses labeling routes as suitable for autonomous driving and unsuitable for autonomous driving [see Paragraph 0221 - discusses determining routes for autonomous and manual driving].
Grimm suggests that route segments may become too complex for autonomous driving and that the passenger/driver will control the vehicle [see Paragraph 0042].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Ko and Yamamoto to include a route generation module as taught by Grimm in order to determine complexity of routes for vehicles [Grimm, see Paragraph 0042].

Regarding claim 3, Ko, Yamamoto, Frazzoli, and Grimm disclose the invention with respect to claim 1. Ko further discloses wherein the first vehicle executes the first route for a first transportation service [see Paragraphs 0094-006 – discusses that the vehicle (V1) performs delivery of orders] and the second vehicle executes the second route for a second transportation service [see Paragraphs 0094-006 – discusses that the vehicle (V2) performs delivery orders].

Regarding claim 4, Ko, Yamamoto, Frazzoli, and Grimm disclose the invention with respect to claim 1. Ko discloses operations further comprising instructing the first vehicle to cause first mapping and routing information to be generated on an interior user interface of the first vehicle [see Paragraphs 0114 - discusses a display for a vehicle screen with mapping and routing information], the first mapping and routing information providing the human driver with an optimal route from the first pick-up location to the transfer location [see Figure 21 below – depicts a route determined from a pick up location to a transfer location].

    PNG
    media_image3.png
    210
    423
    media_image3.png
    Greyscale

Figure 21 of Ko

Regarding claim 5, Ko, Yamamoto, Frazzoli, and Grimm disclose the invention with respect to claim 1. Ko discloses operations further comprising instructing the second vehicle to cause second mapping and routing information to be generated on an interior user interface of the second vehicle [see Paragraphs 0114 - discusses a display for a vehicle screen with mapping and routing information], the second mapping and routing information providing the human driver with an optimal route from the transfer location to a destination of the second route [see Figure 21 above – depicts a route determined from a transfer location to a destination].

Claim 17 is analogous to claim 1 and is rejected applying Ko in view of Yamamoto in view of Frazzoli further in view of Grimm.

Claim 19 is analogous to claim 1 and is rejected applying Ko in view of Yamamoto in view of Frazzoli further in view of Grimm.

Claims 10-12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Yamamoto in view of Frazzoli in view of Grimm further in view of Bavar et al. (U.S. Publication No. 2018/0061242 A1) hereinafter Bavar.

Regarding claim 10, Ko, Yamamoto, Frazzoli, and Grimm disclose the invention with respect to claim 1. Ko discloses operations further comprising receiving a first transport request for delivering the first payload from the first pick-up location to the first destination [see Paragraph 0094 - discusses a delivery route 310a for delivering orders (Order6 and Order10) from pick up locations (located in Area2) to destinations (located in Area1), see Paragraph 0007 – discusses that a delivery request unit receives deliveries for orders].
However, the combination of Ko, Yamamoto, Frazzoli, and Grimm fails to disclose to select the first vehicle to service the first transport request based on the first pick-up location and the first destination identified in the first transport request fulfilling a set of criteria including at least one of a distance threshold, a time threshold, and a driver wait time threshold comprising a maximum time that the second vehicle will wait for the human driver to arrive at the driver transfer location via the first vehicle, exit the first vehicle, and enter the second vehicle.
Bavar discloses to select the first vehicle to service the first transport request based on the first pick-up location and the first destination identified in the first transport request fulfilling a set of criteria including at least one of a distance threshold, and a time threshold [see Paragraphs 0039-0040 - discusses selecting a vehicle (for a transport request) based on a pick up location and drop off location (destination) using a set of criteria including a distance threshold, and a time threshold].
Bavar suggests that implementing a distance and time threshold is to ensure a there is not a delay [see Paragraph 0040].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Ko to select the first vehicle to service the first transport request based on the first pick-up location and the first destination identified in the first transport request fulfilling a set of criteria including at least one of a distance threshold, and a time threshold as taught by Bavar in order to ensure there is no delay [Bavar, see Paragraph 0040].

Regarding claim 11, Ko, Yamamoto, Frazzoli, Grimm, and Bavar disclose the invention with respect to claim 10. Bavar further discloses wherein the distance threshold comprises a minimum distance percentage in which the first vehicle may be in an autonomous mode between the first pick-up location and the first destination or a maximum distance percentage in which the first vehicle may be in a manual mode between the first pick-up location and the first destination [see Paragraphs 0039-0040 - discusses selecting a vehicle based on a minimum distance threshold for autonomy mode or a maximum threshold for manual mode between a pick-up location and drop-off location (destination)].
Bavar suggests that implementing a distance threshold is to ensure a passenger is not delayed [see Paragraph 0040].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Ko, Yamamoto, Frazzoli, and Grimm to select the first vehicle to service the first transport request based on a distance threshold, wherein the distance threshold comprises a minimum distance percentage in which the first vehicle may be in an autonomous mode between the first pick-up location and the first destination or a maximum distance percentage in which the first vehicle may be in a manual mode between the first pick-up location and the first destination, as taught by Bavar in order to ensure a passenger is not delayed [Bavar, see Paragraph 0040].

Regarding claim 12, Ko, Yamamoto, Frazzoli, Grimm, and Bavar disclose the invention with respect to claim 10. Bavar further discloses wherein the time threshold comprises an autonomy time threshold comprising a minimum time percentage in which the first vehicle may be in the autonomous mode between the first pick-up location and the first destination or a manual time threshold comprising a maximum time percentage in which the first vehicle may be in a manual mode between the first pick-up location and the first destination [see Paragraphs 0039-0040 - discusses selecting a vehicle based on a minimum time threshold for autonomy mode or a maximum time threshold for manual mode between a pick-up location and drop-off location (destination)].
Bavar suggests that implementing a time threshold is to ensure a passenger is not delayed [see Paragraph 0040].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Ko, Yamamoto, Frazzoli, and Grimm to select the first vehicle to service the first transport request based on a time threshold, wherein the time threshold comprises an autonomy time threshold comprising a minimum time percentage in which the first vehicle may be in the autonomous mode between the first pick-up location and the first destination or a manual time threshold comprising a maximum time percentage in which the first vehicle may be in a manual mode between the first pick-up location and the first destination, as taught by Bavar in order to ensure a passenger is not delayed [Bavar, see Paragraph 0040].

Regarding claim 18, Ko, Yamamoto, Frazzoli, and Grimm disclose the invention with respect to claim 17. Ko further discloses receiving a first transport request for delivering the first payload from the first pick-up location to the first destination [see Paragraph 0094 - discusses a delivery route 310a for delivering orders (Order6 and Order10) from pick up locations (located in Area2) to destinations (located in Area1)].
However, the combination of Ko, Yamamoto, Frazzoli, and Grimm fails to disclose to selecting the first vehicle to service the first transport request based on the first pick-up location and the first destination identified in the first transport request fulfilling a set of criteria including at least one of a distance threshold, a time threshold, and a driver wait time threshold comprising a maximum time that the second vehicle will wait for the human driver to arrive at the driver transfer location via the first vehicle, exit the first vehicle, and enter the second vehicle.
Bavar discloses selecting the first vehicle to service the first transport request based on the first pick-up location and the first destination identified in the first transport request fulfilling a set of criteria including at least one of a distance threshold, and a time threshold [see Paragraphs 0039-0040 - discusses selecting a vehicle (for a transport request) based on a pick up location and drop off location (destination) using a set of criteria including a distance threshold, and a time threshold].
Bavar suggests that implementing a distance and time threshold is to ensure a there is not a delay [see Paragraph 0040].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Ko, Yamamoto, Frazzoli, and Grimm to select the first vehicle to service the first transport request based on the first pick-up location and the first destination identified in the first transport request fulfilling a set of criteria including at least one of a distance threshold, and a time threshold as taught by Bavar in order to ensure there is no delay [Bavar, see Paragraph 0040].

Claim 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Yamamoto in view of Frazzoli in view of Grimm further in view of Lerner et al. (U.S. Publication No. 20200307610 A1) hereinafter Lerner.

Regarding claim 6, Ko, Yamamoto, Frazzoli, and Grimm disclose the invention with respect to claim 1. Yamamoto further discloses wherein the first route comprises a second driver transfer location [see Figure 9 below - depicts a second transfer location along a route]. 

    PNG
    media_image2.png
    403
    455
    media_image2.png
    Greyscale

Figure 9 of Yamamoto

Yamamoto suggests that users have a priority level of transferring vehicles at different transfer points that are close to the destination [see Paragraph 0083].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Ko to include a second transfer location as taught by Yamamoto in order to accommodate for user priority in regard to being close to destination for pick up [Yamamoto, see Paragraph 0083].

However, the combination of Ko, Yamamoto, Frazzoli, and Grimm fails to disclose operations further comprising instructing the first vehicle to pick-up a second human driver at the second driver transfer location and to continue along the first route with the second human driver toward the first destination to deliver the first payload.
Lerner discloses operations further comprising instructing a first vehicle to pick-up a second human driver at a driver transfer location and to continue along a first route with a second human driver toward a first destination to deliver a first payload [see Paragraph 0016 - discusses automatically routing for a swap location for a first driver and a second driver (see Paragraph 0025 – discusses that the vehicles operate autonomously), the new driver then continues along the route the first driver was originally on (see Paragraph 0032 – discusses that the route includes a destination), and see Paragraph 0013 – discusses that the vehicles are for cargo and freight shipping].
Lerner suggests that drivers need rest before continuing a route [see Paragraph 0016].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the second driver transfer location as taught by Yamamoto to include a pick up for a second human driver and to continue along a first route with the second human driver toward a first destination to deliver a first payload as taught by Lerner in order to rest a driver before continuing a route [Lerner, see Paragraph 0016].

Regarding claim 20, Ko, Yamamoto, Frazzoli, and Grimm disclose the invention with respect to claim 19. Yamamoto further discloses wherein the first route comprises a second driver transfer location [see Figure 9 below - depicts a second transfer location along a route]. 

    PNG
    media_image2.png
    403
    455
    media_image2.png
    Greyscale

Figure 9 of Yamamoto
Yamamoto suggests that users have a priority level of transferring vehicles at different transfer points that are close to the destination [see Paragraph 0083].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Ko to include a second transfer location as taught by Yamamoto in order to accommodate for user priority in regard to being close to destination for pick up [Yamamoto, see Paragraph 0083].

However, the combination of Ko, Yamamoto, Frazzoli, and Grimm fails to disclose instruct the first vehicle to pick-up a second human driver at the second driver transfer location and to continue along the first route with the second human driver toward the first destination to deliver the first payload.
Lerner discloses instruct a first vehicle to pick-up a second human driver at a driver transfer location and to continue along a first route with a second human driver toward a first destination to deliver a first payload [see Paragraph 0016 - discusses automatically routing for a swap location (see Paragraph 0087 - vehicles are autonomous) for a first driver and a second driver (see Paragraph 0025 – discusses that the vehicles operate autonomously), the new driver then continues along the route the first driver was originally on (see Paragraph 0032 – discusses that the route includes a destination), and see Paragraph 0013 – discusses that the vehicles are for cargo and freight shipping].
Lerner suggests that drivers need rest before continuing a route [see Paragraph 0016].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the second driver transfer location as taught by Yamamoto to include a pick up for a second human driver and to continue along a first route with the second human driver toward a first destination to deliver a first payload as taught by Lerner in order to rest a driver before continuing a route [Lerner, see Paragraph 0016].

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Yamamoto in view of Frazzoli in view of Grimm in view of Lerner further in view of Bavar.

Regarding claim 7, Ko, Yamamoto, Frazzoli, Grimm, and Lerner disclose the invention with respect to claim 6. 
However, the combination of Ko, Yamamoto, Frazzoli, Grimm, and Lerner fails to disclose the operations further comprising determining the first route including the driver transfer location and the second driver transfer location based on distance optimizations using a road network map.
Bavar discloses operations further comprising determining a first route based on distance optimizations using a road network map [see Paragraph 0018 - discusses determining a route based on distance optimizations using a road network map].
Bavar suggests this optimization determines the most optimal route [see Paragraph 0018].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the route including the second driver transfer location and first transfer location as taught by Yamamoto to be based on distance optimizations using a road network map as taught by Bavar in order to determine the most optimal route [Bavar, see Paragraph 0018].

Regarding claim 8, Ko, Yamamoto, Frazzoli, Grimm, and Lerner disclose the invention with respect to claim 6. 
However, the combination of Ko, Yamamoto, Frazzoli, Grimm, and Lerner fails to disclose fails to disclose operations further comprising determining the first route including the driver transfer location and the second driver transfer location based on time optimizations using a live traffic map.
Bavar discloses operations further comprising determining a first route based on time optimizations using a live traffic map [see Paragraph 0018 - discusses determining a route based on time optimizations using a live traffic map].
Bavar suggests this optimization determines the most optimal route [see Paragraph 0018].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the route including the second driver transfer location and first transfer location as taught by Yamamoto to be based on time optimizations using a live traffic map as taught by Bavar in order to determine the most optimal route [Bavar, see Paragraph 0018].

Regarding claim 9, Ko, Yamamoto, Frazzoli, Grimm, and Lerner disclose the invention with respect to claim 6. 
However, the combination of Ko, Yamamoto, Frazzoli, Grimm, and Lerner fails to disclose operations further comprising performing an optimization to determine an autonomy route for the first vehicle along route segments from the driver transfer location to the second driver transfer location and to transmit route data to the first vehicle, the route data being executable by a control system of the first vehicle to indicate an optimized autonomy route from the driver transfer location to the second driver transfer location.
Bavar discloses operations further comprising performing an optimization to determine an autonomy route for a vehicle along route segments and to transmit route data to a vehicle [see Paragraph 0081 - discusses that a route for autonomy segments is determined (using time and/or distance optimizations)], the route data being executable by a control system of the vehicle to indicate an optimized autonomy route [see Paragraph 0082 - discusses that the route is executed by a control system of the vehicle].
 Bavar suggests this optimization determines the most optimal route [see Paragraph 0081].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the route including the second driver transfer location and first transfer location as taught by Yamamoto and Lerner to include an optimization to determine an autonomy route for a vehicle along route segments and to transmit route data to the vehicle, the route data being executable by a control system of the vehicle to indicate an optimized autonomy route as taught by Bavar in order to determine the most optimal route [Bavar, see Paragraph 0081].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Yamamoto in view of Frazzoli in view of Grimm in view of Bavar further in view of Balva et al. (U.S. Publication No. 2021/0166192 A1) hereinafter Balva.

Regarding claim 13, Ko, Yamamoto, Frazzoli, Grimm, and Bavar disclose the invention with respect to claim 10.
However, the combination of Ko, Yamamoto, Frazzoli, Grimm, and Bavar fails to disclose wherein the first transport request includes preferences from a first requesting user between minimizing at least one of time and cost for a trip from the first pick-up location to the first destination, the preferences including whether the first requesting user would prefer to spend more to arrive in less time with only the human driver or spend less to arrive in more time where at least part of the trip from the first pick-up location to the first destination is driven in autonomous mode without a human driver.
Balva discloses wherein the first transport request includes preferences from a first requesting user between minimizing at least one of time and cost for a trip from the first pick-up location to the first destination [see Paragraph 0025 – discusses pricing options for a user’s willingness to pay (cost) and amount of stops to get to a destination (time)], the preferences including whether the first requesting user would prefer to spend more to arrive in less time with only the human driver [see Paragraph 0025– discusses selecting a route that arrives at a destination quicker (less time) but has a higher cost for the user, see Paragraph 0026 – discusses that the vehicle includes a driver].
Balva suggests that by pricing rides this way, consumer satisfaction is balanced with the rates [see Paragraph 0025].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Ko to include preferences from a first requesting user between minimizing at least one of time and cost for a trip from the first pick-up location to the first destination, the preferences including whether the first requesting user would prefer to spend more to arrive in less time with only the human driver as taught by Balva in order to balance consumer satisfaction with the rates [Balva, see Paragraph 0025].

Regarding claim 13, Ko, Yamamoto, Frazzoli, Grimm, and Bavar disclose the invention with respect to claim 10.
However, the combination of Ko, Yamamoto, Frazzoli, Grimm, and Bavar fails to disclose wherein the first transport request includes preferences from a first requesting user between minimizing at least one of time and cost for a trip from the first pick-up location to the first destination, the preferences including whether the first requesting user would prefer to spend more to arrive in less time with only the human driver or spend less to arrive in more time where at least part of the trip from the first pick-up location to the first destination is driven in autonomous mode without a human driver.
Balva discloses wherein the first transport request includes preferences from a first requesting user between minimizing at least one of time and cost for a trip from the first pick-up location to the first destination [see Paragraph 0025 – discusses pricing options for a user’s willingness to pay (cost) and amount of stops to get to a destination (time)], the preferences including whether the first requesting user would prefer to spend less to arrive in more time where at least part of the trip from the first pick-up location to the first destination is driven in autonomous mode without a human driver [see Paragraph 0025 – discusses selecting a route that arrives at a destination quicker (less time) but has a higher cost for the user, the route with more stops (slower) would then cost less for the user, see Paragraph 0026 – discusses that the vehicles are autonomous].
Balva suggests that by pricing rides this way, consumer satisfaction is balanced with the rates [see Paragraph 0025].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Ko to include preferences from a first requesting user between minimizing at least one of time and cost for a trip from the first pick-up location to the first destination, the preferences including whether the first requesting user would prefer to spend less to arrive in more time where at least part of the trip from the first pick-up location to the first destination is driven in autonomous mode without a human driver as taught by Balva in order to balance consumer satisfaction with the rates [Balva, see Paragraph 0025].

Claim 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Yamamoto in view of Frazzoli in view of Grimm further in view of Kline et al. (U.S. Publication No. 2020/0158523 A1) hereinafter Kline.

Regarding claim 14, Ko, Yamamoto, Frazzoli, and Grimm disclose the invention with respect to claim 1.
However, the combination of Ko, Yamamoto, Frazzoli, and Grimm fails to disclose wherein the driver transfer location comprises a dedicated interchange point located in a median strip or on a side of a roadway of a route segment that is suitable for autonomous driving.
Kline discloses wherein a transfer location comprises a dedicated interchange point located in a median strip or on a side of a roadway of a route segment that is suitable for autonomous driving [see Figure 4 below - depicts a transfer location 410 on the side of a road between autonomous vehicles A and B].

    PNG
    media_image4.png
    313
    620
    media_image4.png
    Greyscale

Figure 4 of Kline
Kline suggests that by having a transfer location in the middle of the road minimizes walking distance for the user and driving distance for the vehicle [see Paragraph 0037].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the driver transfer location as taught by Ko to include a dedicated interchange point located in a median strip or on a side of a roadway of a route segment that is suitable for autonomous driving as taught by Kline in order to minimize walking distance for the user and driving distance for the vehicle [Kline, see Paragraph 0037].

Regarding claim 16, Ko, Yamamoto, Frazzoli, and Grimm disclose the invention with respect to claim 1. 
However, the combination of Ko, Yamamoto, Frazzoli, and Grimm fails to disclose operations further comprising determining the first route and the second route by taking into account an expected arrival time of the human driver at the driver transfer location and an expected arrival time of the second vehicle at the driver transfer location to minimize a wait time of the human driver.
Kline discloses determining a first route and a second route by taking into account an expected arrival time of the human driver at the driver transfer location and an expected arrival time of the second vehicle at the driver transfer location to minimize a wait time of the human driver [see Paragraph 0035 - discusses determining routes for a drop off and pick up at a virtual fence, the routes of the vehicles are adjusted, the routes converge at the same time to perform a transfer (wait time minimized)]
Kline suggests that by having a transfer location in the middle of the road minimizes walking distance for the user and driving distance for the vehicle [see Paragraph 0037].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the driver transfer location as taught by Ko to take into account an expected arrival time of the human driver at the driver transfer location and an expected arrival time of the second vehicle at the driver transfer location to minimize a wait time of the human driver as taught by Kline in order to minimize walking distance for the user and driving distance for the vehicle [Kline, see Paragraph 0037].

Response to Arguments
Applicant's arguments filed on 9/12/2022 have been fully considered but they are not persuasive:

Applicant argues, on Page 9 lines 1-6, that Ko discloses “a single vehicle for two drivers..”. Examiner disagrees. Ko discloses a route planning system that utilizes multiple vehicles for pick-ups [see Paragraph 0098 – discusses that the driver drives a delivery vehicle transfers to another delivery vehicle at the relay place], deliveries, and driver transfers [see Paragraph 0094-0096, also see Paragraph 0033 – discusses the advantages of having a relay; to prevent the same driver from performing a long-distance transport] and further discloses instructing a first vehicle having a human driver to execute the first route [see Paragraph 0094 - discusses that a driver executes the first route (first route being up until the vehicle switch at TL1), and see Paragraph 0067 - discusses that the routes are determined by a vehicle route planning unit from a delivery planning device], and instructing the first vehicle to drop-off the human driver at the driver transfer location [see Paragraph 0067 - discusses that the vehicle route planning unit determines a relay place (where drivers transfer vehicles) between the areas (where picks ups and deliveries occur)]. Applicant does not differentiate whether the first vehicle is operating manually or autonomously, just that a human driver is in the vehicle and the vehicle is being instructed [see Paragraph 0067], as taught by Ko above.

Applicant argues, on Page 9 lines 17-20, that Yamamoto is silent “regarding instructing autonomous vehicles to execute any of these routes or navigate to a transfer location”. Examiner disagrees. Yamamoto discloses autonomous vehicles [see Paragraph 0045 - discusses the vehicle has an automated driving control unit, see Paragraph 0046 — discusses that the automated driving control unit determines a path that the vehicle travels in the future] that execute routes; the first vehicle executes a first route [see Paragraph 0083 - discusses a first vehicle 200A travelling along route (RA1 or RA)] and a second vehicle that executes a second route [see Paragraphs 0087-0088 - discusses that the operation managing unit 330 instructs the second vehicle to change the route to RB1 (for transfer)] and each route intersects at a transfer location [see Figure 9 below – P1 or P2]. 

    PNG
    media_image2.png
    403
    455
    media_image2.png
    Greyscale

Figure 9 of Yamamoto

Applicants argues, on Page 9-10, that Yamamoto is silent regarding autonomous vehicles. Examiner disagrees. Yamamoto discusses that automatically driven vehicles are used for ridesharing, as pointed out on Page 10 lines 1-2 that the vehicles “does not basically require a driving operation” [see Paragraph 0031 and see Paragraph 0045 – discusses that he automated driving control unit 250 causes the vehicle 200 to travel automatically so that contact with an object of which the position or the speed is input from the outside monitoring unit 210 is avoided under the principle that the vehicle travels on the recommended lane determined by the recommended lane determining device 240. The automated driving control unit 250 sequentially performs, for example, various events. Examples of the events include a constant-speed traveling event in which a vehicle travels on the same traveling lane at a constant speed, a following traveling event in which a vehicle follows a preceding vehicle, a lane change event, a merging event, a branching event, an emergency stop event, a tollgate event in which a vehicle passes through a tollgate – which are all forms of autonomous driving (autonomous driving has multiple levels (SAE 1-5)].
Applicant further argues that Yamamoto “does not teach or suggest instructing a second vehicle that is operating autonomously to execute the second route”. However, Yamamoto discloses instructing a second vehicle that is operating autonomously to execute a second route [see Paragraphs 0087-0088 - discusses that the operation managing unit 330 instructs the second vehicle to change the route to RB1 (for transfer), and see Paragraph 0045 - discusses the vehicle has an automated driving control unit].

Applicant argues, on Page 10 lines 21-25, that Grimm is “silent regarding allocating routes into autonomous portions and non-autonomous portions or instructing a vehicle based on those allocations”. Examiner disagrees. Grimm determines whether portions for routes [see Paragraph 0217 - segments of a route] are suitable or unsuitable for autonomous driving [see Paragraph 0221].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862. The examiner can normally be reached Monday - Friday: 10:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.M.G./Examiner, Art Unit 3665

/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665